

EXHIBIT 10.2
Executive Physical Medical Exam Arrangement of Integra LifeSciences Holdings
Corporation
On July 23, 2013, the Compensation Committee of the Board of Directors of
Integra LifeSciences Holdings Corporation (the “Company”) approved the
establishment of an executive physical medical exam program covering the
executive officers of the Company, including the Company’s named executive
officers. The estimated cost of the program, which will provide payment for
annual executive physical medical exams for executive officers, is $40,000 to
$65,000 (or up to $5,000 per executive officer) a year. The physical exams are
tailored to age and gender, lifestyle and medical history and other factors
impacting health. In addition, the physical exams will be performed by
board-certified physicians at reputable facilities and will consolidate multiple
office visits and procedures. The intent is to strengthen a culture of health
and ensure a holistic approach to our executive remuneration program.









